Order filed June 22, 2021




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00713-CV
                                    ____________

          HENRY TOWNSEND AND GOLDIE SMITH, Appellants

                                          V.

              ATLAS 13 NORTHWEST MEDICAL, LP, Appellee


                     On Appeal from the 61st District Court
                             Harris County, Texas
                       Trial Court Cause No. 2016-35237

                                      ORDER

      After failing to file a brief by the May 5, 2021 deadline, Appellants were
instructed that this appeal would be dismissed for want of jurisdiction unless they
filed a brief on or before June 4, 2021. Although Appellants did not file a brief by
that date, they moved for a short extension based on their attorney’s erroneous
calendar marking and the ostensible absence of several documents from a court
record. Although Appellants noted they anticipated the brief would be completed
by June 16th, no brief has been filed as of the date of this order.
      Accordingly, Appellants’ motion for a short extension to file their brief is
granted for them to file a brief with this court on or before June 28, 2021. No further
extensions will be granted. If Appellants do not file a brief on or before that date,
this appeal will be dismissed for want of prosecution. See Tex. R. App. P. 42.3(b).

                                        PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.